Citation Nr: 0628927	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-24 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue, claimed as throat cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1970 to December 1971.  He had 
service in the Republic of Vietnam from January 1971 to 
December 1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the RO. 

In June 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge at the Board's central 
office in Washington, D.C.


FINDING OF FACT

The squamous cell carcinoma of the veteran's tongue, claimed 
as throat cancer, is the result of his exposure to Agent 
Orange in service.


CONCLUSION OF LAW

Squamous cell carcinoma of the tongue is the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(e) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for disabilities of the 
left ankle, left knee, and back.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  
After reviewing the record, the Board is of the opinion that 
VA has met that duty.

II.  The Facts and Analysis

The veteran seeks service connection for squamous cell 
carcinoma of the tongue, claimed as throat cancer.  He 
maintains that it is the result of his exposure to Agent 
Orange in service.  After reviewing the record, the Board 
agrees.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For certain disabilities, such as respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), service 
connection may be presumed to be the result of exposure to 
herbicides (including Agent Orange), when such disability is 
shown to a degree of 10 percent or more at any time after the 
veteran's discharge from service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(b).  

A presumption of service connection for a particular 
disability based on exposure to Agent Orange does not attach, 
unless specifically so determined by the Secretary of VA.  
See 59 Fed. Reg. 341 (1994); 61 Fed. Reg. 41,442 (1996); 64 
Fed. Reg. 59,232 (Nov. 2, 1999); and 67 Fed. Reg. 42,600 
(June 24, 2002).  

By virtue of his service in the Republic of Vietnam, the 
veteran is presumed to have been exposed to Agent Orange.  
38 C.F.R. § 3.307(a)(6)(iii).  

In the first half of 2003, the veteran complained of a 
mass/abscess on the left side of his neck.  Subsequent 
workup, including biopsy of material from the left base of 
his tongue, revealed squamous cell carcinoma.  

Although not definitively identified by the VA Secretary as 
the site of cancer which could be presumed to be the result 
of Agent Orange exposure, that fact does not preclude the 
veteran from showing a direct link between the disability in 
question and service.  Combee v. Brown. 34 F.3d 1039, 1042 
(Fed. Cir. 1994). 

In October 2004 and July 2006, W. M. K., M.D., one of the 
veteran's treating oncologists, stated that most cancers in 
the mouth and throat arose in people who smoked.  Dr. K. 
noted, however, that the veteran had not smoked for 20 years 
and that such a history placed him outside the typical 
exposure pattern of individuals at risk for throat cancer.  

Dr. K. further noted that the veteran had had exposure to 
Agent Orange in service and understood that certain cancers 
of the lower throat were considered to be related to such 
exposure.  In July 2006, he added that it was likely that 
Agent Orange contributed to cause the veteran's cancer.  
Therefore, he urged that the veteran's case be considered 
service related.

In November 2004 and August 2006, M. E. C., M.D., Ph.D., 
another of the veteran's treating oncologists, reviewed the 
veteran's record and agreed with Dr. K.'s conclusion.  In 
particular, Dr. C. noted that in order for Agent Orange to be 
inhaled to cause respiratory problems of the lungs, bronchus, 
and trachea, it would have to pass by the base of the tongue 
area.  She also noted that this was an otherwise unusual 
tumor for someone with few if any risk factors for this type 
of cancer.  Therefore, she stated that it was at least as 
likely as not that the squamous cell carcinoma at the base of 
the veteran's tongue was the result of his exposure to Agent 
Orange in service.  

The evidence from Dr. K. and Dr. C. is certainly supportive 
of the veteran's claim.  There are no medical opinions to 
contradict the conclusions of these two doctors.  At the very 
least, these opinions provide an approximate balance of 
evidence both for and against the claim that the carcinoma at 
the base of the veteran's tongue was due to his exposure to 
Agent Orange in service. 

Under such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection is warranted.


ORDER

Service connection for squamous cell carcinoma of the tongue, 
claimed as throat cancer, is granted.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


